 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   GINA CARUSO,                                        Case No. 1:15-cv-00780-AWI-EPG (PC)
 8                   Plaintiff,                          ORDER VACATING ORDER & WRIT OF
                                                         HABEAS CORPUS AD TESTIFICANDUM
 9         v.                                            TO TRANSPORT GINA CARUSO, CDC #
                                                         W-25086
10   OFFICER G. SOLORIO, et al.,
                                                         (ECF NO. 91)
11                  Defendants.
12

13          Gina Caruso (“Plaintiff”) is a state prisoner proceeding pro se1 and in forma pauperis in
14   this civil rights action filed pursuant to 42 U.S.C. § 1983. On September 26, 2018, the Court
15   issued an Order & Writ of Habeas Corpus Ad Testificandum to Transport Gina Caruso, CDC #
16   W-25086, to the court (ECF No. 91), so that she could attend and participate in the settlement
17   conference that was scheduled for October 22, 2018.
18          On October 17, 2018, the settlement conference judge continued the settlement
19   conference. (ECF No. 100).
20          Because the settlement conference has been continued, IT IS ORDERED that the Order
21   & Writ of Habeas Corpus Ad Testificandum to Transport Gina Caruso, CDC # W-25086, is
22   VACATED.
23
     IT IS SO ORDERED.

24
        Dated:        October 18, 2018                                  /s/
25                                                              UNITED STATES MAGISTRATE JUDGE
26

27

28
            1
                Jenny Huang has been appointed as limited purpose counsel for a settlement conference. (ECF No. 80).

                                                            1
